            Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES,

               Plaintiff,

               v.                                           Case No. 19-CR-20026-JAR

 LIONEL SIMPSON,

               Defendant.


                                 MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Lionel Simpson’s Motion to Appoint

Counsel (Doc. 41) and Motion for Compassionate Release (Doc. 42). For the reasons provided

below, Defendant’s motions are denied.

I.     Background

       On August 12, 2019, Defendant pleaded guilty to one count of distribution of 28 grams or

more of a cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii) and 18 U.S.C.

§ 2, and one count of use of a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) and (2).1 On November 4, 2019, this Court sentenced

Defendant to 120 months’ imprisonment, a four-year term of supervised release, and a $200

special assessment.2

       Defendant is currently incarcerated at Greenville FCI in Illinois. The Bureau of Prisons

(“BOP”) reports 117 inmates at that facility have tested positive for COVID-19, 580 inmates




       1
           Doc. 27.
       2
           Doc. 32.
              Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 2 of 8




have been tested, and no inmates have died.3 There are 38 active inmate cases, six active staff

cases, and five tests are pending.4 Defendant is 23 years old, and his projected release date is

October 11, 2027.

         On August 12, 2020, Defendant filed a motion requesting the appointment of counsel to

assist him in filing a motion for compassionate release. On August 17, 2020, Defendant filed a

pro se motion requesting compassionate release due to an underlying medical condition of

obesity and the risk of severe complications or death should he contract COVID-19 while in

prison.5 He requests that his time be reduced to time served and to serve some of his

imprisonment in home confinement.

         District of Kansas Standing Order 19-1 appoints the Federal Public Defender (“FPD”) to

represent indigent defendants who may qualify to seek compassionate release under § 603 of the

First Step Act. Administrative Order 20-8 supplements 19-1 and sets forth procedures to address

compassionate release motions brought on grounds related to the COVID-19 pandemic. Under

20-8, the FPD has 15 days to notify the Court whether it intends to enter an appearance on behalf

of any pro se individual filing a compassionate release motion based on COVID. Here, the FPD

notified the Court that it did not intend to enter an appearance to represent Defendant and thus his

motion proceeds pro se.




         3
           Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last accessed October 14, 2020).
         4
             Id.
         5
          The Court notes that it is Defendant’s third time seeking compassionate release from the Court in the last
few months. The Court denied Defendant’s two previous requests due to Defendant’s failure to exhaust
administrative remedies and the resulting lack of jurisdiction. See Docs. 38, 40.




                                                         2
              Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 3 of 8




II.      Legal Standards

         “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”6 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.7 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. . . .”8 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.9

         Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30



        6
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
         7
             First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
         8
             18 U.S.C. § 3582(c)(1)(A).
          9
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); see also United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1116–17 (D.
Kan. Apr. 16, 2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the
exhaustion requirement is jurisdictional). Cf. United States v. Younger, No. 16-40012-DDC, 2020 WL 3429490, at
*3 (D. Kan. June 23, 2020) (reasoning that, absent direct guidance from the Tenth Circuit, the Sixth Circuit’s
approach articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding
that § 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).




                                                           3
             Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 4 of 8




years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”10 In addition, a court must ensure that any reduction in a

defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”11

        The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory or

the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(2) the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; (3) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner; and (4) other reasons as determined by

the director of the BOP.12 A defendant requesting compassionate release bears the burden of

establishing that compassionate release is warranted under the statute.13


        10
             18 U.S.C. § 3582(c)(1)(A).
         11
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).
        12
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
        13
          See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL



                                                         4
             Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 5 of 8




III.    Discussion

        A.         Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). Defendant

sent a letter to the Warden requesting compassionate release which was denied on July 23,

2020.14 In addition, the Government does not dispute that Defendant has satisfied the applicable

exhaustion requirement. Thus, because more than thirty days have passed since Defendant’s

request was denied by the Warden, the Court will consider Defendant’s motion.

        B.         Extraordinary and Compelling Reasons

        Having determined that Defendant properly exhausted administrative remedies, the Court

must next determine whether extraordinary and compelling reasons warrant a reduction in

Defendant’s sentence. Congress permitted the Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”15 The Sentencing Commission, in its commentary

to U.S.S.G. § 1B1.13, has enumerated four categories of circumstances which may constitute

extraordinary relief.16

        Here, Defendant asserts that his circumstances constitute extraordinary, compelling

reasons to reduce his sentence. He contends that his underlying health condition of obesity,

coupled with the outbreak of COVID-19 in prison, makes him more susceptible to serious illness

or death should he contract COVID-19. The government states that Defendant’s medical records

demonstrate that his body mass index is 35.8 and thus Defendant is considered obese.


473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).
        14
             Doc. 47-1.
        15
             28 U.S.C. § 994(t).
        16
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).




                                                        5
            Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 6 of 8




Furthermore, the government concedes that per Department of Justice (“DOJ”) policy and CDC

guidance, Defendant’s medical condition of obesity in the context of the COVID-19 pandemic

constitutes an extraordinary and compelling reason. The government contends, however, that

when balanced with the § 3553(a) factors, Defendant fails to demonstrate a situation so severe

that release is warranted. Accordingly, the Court will move on to consider the § 3553(a) factors.

       C.         Section 3553(a) Factors

       The Court next considers whether Defendant’s reduction would comply with the

sentencing factors enumerated in 18 U.S.C. § 3553(a). That statute requires courts to “impose a

sentence sufficient, but not greater than necessary” in consideration of the following factors:

                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed--
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence and the sentencing range established for . . . the
                  applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines . . .;
                  (5) any pertinent policy statement . . . issued by the Sentencing
                  Commission . . .;
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.17

       While the Court takes all seven § 3553 factors into account, those most pertinent to

Defendant’s case are the nature and circumstances of the offense and the history and

characteristics of the offense, the need for the sentence imposed to reflect the seriousness of the


       17
            18 U.S.C. § 3553(a).




                                                    6
          Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 7 of 8




offense, and the need to provide adequate deterrence. In consideration of these factors, the Court

concludes that releasing Defendant now would not leave him with a sentence that is “sufficient,

but not greater than necessary.”

       Defendant pleaded guilty to the serious offenses of distribution of crack cocaine and the

use of a firearm during and in relation to a drug trafficking crime. The facts set forth in

Defendant’s plea agreement detail at least eight instances in which Defendant sold drugs over a

three-month period demonstrating that Defendant was extensively involved in a drug trafficking

operation. Indeed, on the day of Defendant’s arrest, he was selling 54.61 grams of crack

cocaine. For sentencing purposes, Defendant was deemed responsible for 143.8 grams of crack

cocaine. Furthermore, Defendant pleaded guilty to the use of a firearm in relation to drug

trafficking. On the day of his arrest, he was in possession of a Glock, model 17, 9 mm pistol. At

this time, he has only served approximately 10 percent of this sentence of his 120-month

sentence. Although Defendant has an underlying condition increasing his risk of serious

complications should he contract COVID-19, the reduction of Defendant’s sentence in such a

significant manner would not afford adequate deterrence or punishment.

       Reducing Defendant’s sentence to time served would not reflect the seriousness of

Defendant’s criminal conduct. Nor would it provide adequate deterrence or appropriate

punishment. The Court finds that the 120-month sentence originally imposed remains sufficient,

but not greater than necessary, to meet the sentencing factors in § 3553(a) and punish the offense

involved. Accordingly, the Court finds that Defendant does not demonstrate an extraordinary

and compelling reason warranting sentence reduction and an early release from prison.




                                                  7
             Case 2:19-cr-20026-JAR Document 45 Filed 10/15/20 Page 8 of 8




        D.       Counsel

        Defendant requests the appointment of counsel to assist with the preparation and briefing

of his compassionate relief motion. As noted above, the FPD notified the Court that it did not

intend to enter an appearance to represent Defendant. There is no constitutional or statutory right

to the appointment of counsel beyond the direct appeal of a criminal conviction.18 Furthermore,

Defendant’s motion demonstrates that he adequately articulates his arguments for relief. Thus,

his request for counsel is denied.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to

Appoint Counsel (Doc. 41) is DENIED.

        IT IS FURTHER ORDERED BY THE COURT that Defendant’s Motion for

Compassionate Release (Doc. 42) is DENIED.

        IT IS SO ORDERED.

        Dated: October 15, 2020

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        18
           Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008) (citation omitted); see also United States v.
Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (noting that “[n]o right to counsel extends to a § 3582(c)(2)
motion”) (citations omitted).




                                                        8
